                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MIA M. BRIDGEMAN,                             )       CASE NO. 1:18 CV 2481
                                              )
               Plaintiff,                     )       JUDGE DAN AARON POLSTER
                                              )
         vs.                                  )       MEMORANDUM OPINION
                                              )       AND ORDER
City of Bedford Heights,                      )
                                              )
               Defendant.                     )


       Pro se Plaintiff Mia M. Bridgeman brings this action against the City of Bedford

Heights (“City”) asserting a variety of claims related to her employment with the City. (Doc. #:

1). Also before the Court is Plaintiff’s motion to proceed with this matter in forma pauperis.

(Doc. #: 2). That motion is granted.

       For the reasons that follow, this case is dismissed.

A. Background

       Plaintiff details her claims in an eleven page attachment to the Complaint, which is a

combination of narrative and numbered questions with answers (Doc. #: 1-1). Plaintiff alleges

that she is an administrative assistant in the Senior/Disabilities office for the City. She was

initially hired by the City in February 2008 as a part-time front desk receptionist. Plaintiff

claims that she was later promoted to an administrative assistant in the senior department, but

paid “almost $2.00 less than the previous employee in November 2011.” (Id. at 6, ¶ 16-17).
        In January 2013, her supervisor was Bill Starkey (“Starkey”) (whom Plaintiff describes

as a white male) and his title was Senior Coordinator. Starkey took a medical leave and

Plaintiff alleges that, during his absence, she performed his job in addition to hers. Ruth Gray

(“Gray”) was the Director of the Community Center at the time. When Starkey returned in May

2013, he was given other responsibilities outside the senior department and Plaintiff was told to

report to Gray. In September 2013, Plaintiff was told that Starkey’s former position of Senior

Coordinator was being eliminated and alleges that she was required to perform “all the senior

department duties alone.” (Id. at 1). Plaintiff claims that she “was performing the exact same

job as my former supervisor whom just happened to be a Caucasian male.” (Id. at 3, ¶ 1; at 5, ¶

15).

        Plaintiff alleges violations of Title VII of the Civil Rights Act, Equal Pay Act, American

with Disabilities Act, and Family and Medical Leave Act in connection with her employment by

the City. Plaintiff’s claims revolve around Gray, and states that she suffers from manic

depression and “had to seek mental and physical treatment due to unfair treatment from Ruth

Gray.” (Id. at 1).

        Plaintiff filed a charge with the Equal Employment Opportunity Commission (“EEOC”).

She does not attach the charge to the Complaint,1 but does attach the City’s response, which is

dated July 28, 2014. (Doc. #: 1-2). According to the City’s response, Plaintiff’s EEOC charge

alleged race (African-American) and gender discrimination under Title VII, disability

discrimination under the Americans with Disabilities Act, and denial of equal pay. In her

   1
     Plaintiff alleges that she filed her EEOC charge on two different dates: November 2013 (Doc. #: 1-1 at 7, ¶ 24)
and November 2014 (Doc. #: 1 at 5). The City’s response to the charge states that Plaintiff’s EEOC charge was filed
on May 19, 2014. (Doc. #: 1-2 at 5).

                                                        -2-
charge, Plaintiff claimed that she assumed Starkey’s duties but Mayor Fletcher Burger

(“Mayor”) and Gray denied her a pay increase and told her that she must perform the duties

requested by Gray, that Gray refused to purchase required work supplies, that she is required to

use her lunch break for medical appointments for her approved FMLA leave, and that during

performance reviews Gray discussed Plaintiff’s medications and the medical condition of her

husband. (See id. at 1).

        It is unclear from the Complaint or documents attached thereto what transpired with

respect to Plaintiff’s EEOC charge after the City’s response. Ultimately, Plaintiff withdrew her

EEOC charge and the EEOC issued a right to sue letter, both occurring on July 24, 2018. (See

Doc. #: 1-4).

B. Standard of Review

        Pro se pleadings are held to a less stringent standards than pleadings drafted by lawyers,

and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). That

said, federal district courts are expressly required by 28 U.S.C. § 1915(e)(2)(B) to screen all in

forma pauperis actions and to dismiss before service any such action that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. The standard for dismissal articulated in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) with respect to

Fed. R. Civ. P. 12(b)(6) also governs dismissal under § 1915(e)(2)(B) for failure to state a

claim. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Therefore, in order to survive

scrutiny under § 1915(e)(2)(B), a pro se complaint “‘must contain sufficient factual matter,

accepted as true, to state a claim for relief that is plausible on its face.’” Id. (quoting Iqbal, 556

                                                  -3-
U.S. at 678).

           Under Swierkiewicz v. Sorema, N.A., 534 U.S. 506 (2002), a plaintiff need not plead the

elements of a prima facie case of employment discrimination to survive a motion to dismiss, or

in this case, a § 1915 screening. That said, Swierkiewicz did not change the law of pleading, and

“offers no gateway for a plaintiff to side-step the ‘plausibility’ standard laid out in Twombly and

Iqbal.” Smith v. Wrigley Mfg. Co., LLC, 749 F. App’x 446, 448-49 (6th Cir. 2018) (citing Keys

v. Humana, Inc., 684 F.3d 605, 609-10 (6th Cir. 2010)). Plaintiff must, therefore, advance facts

which, taken as true, plausibly allege that the City is liable for the claimed conduct. Twombly,

550 U.S. at 570 (to state a claim for relief plaintiff must allege enough facts to nudge his claim

across the line from conceivable to plausible).

C. Analysis

           1. Plaintiff’s ADA claim is dismissed

           Plaintiff claims that the City violated the Americans with Disabilities Act (“ADA”).

Plaintiff does not state under which Title of the ADA she brings this action. Because her claims

are related to her employment with the City, the Court infers that she brings this action under

Title I.

           Under Title I of the ADA, 42 U.S.C. § 12112(a), employers are prohibited from

“discriminating against a qualified individual on the basis of disability in regard to job

application procedures, the hiring, advancement or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of employment.”

Discrimination under the ADA includes taking an adverse action against an otherwise qualified

individual “on the basis of disability,” and failing to make a reasonable accommodation for an

                                                  -4-
employee with a known disability. See Johnson v. JPMorgan Chase & Co., 922 F. Supp. 2d

658, 666 (S.D. Ohio 2013) (quoting 42 U.S.C. §§ 12112(a), 12112(b)(5)(A)). Under the ADA,

“disability” means “a physical or mental impairment that substantially limits one or more major

life activities” of an individual. 42 U.S.C. § 12102(1)(A).

         As an initial matter, Plaintiff denies that she has a disability, but does allege that she has

several health issues, including job stress, a car accident in 2013, and serving as a care giver for

her disabled husband. (Doc. #: 1-1 at 5, ¶ 10). Plaintiff alleges that she documented all doctor

appointments for her husband and herself, but does not allege that she provided the City with

any medical documentation of a disability under the ADA. (See id. at 5, ¶ 11). Nor does

Plaintiff allege that she was discriminated against or denied accommodation with respect her

alleged job stress or health issues resulting from the 2013 car accident. In the absence of a

disability as defined by the ADA, or discrimination or failure to accommodate on the basis of a

perceived disability, Plaintiff fails to state a plausible ADA claim.

         Plaintiff also states that she had carpel tunnel and back issues in 2008 through 2010. To

the extent that Plaintiff’s carpel tunnel and back issues constituted a disability, or that the City

regarded her as disabled, Plaintiff fails to plausibly allege that the City violated the ADA by

failing provide a reasonable accommodation or otherwise discriminating against her. Indeed,

Plaintiff requested certain work equipment in connection with her carpel tunnel and back issues,

such as a wrist mouse pad, keyboard, and chair,2 which she states were provided. (Id. at 3, ¶ 2).

         Moreover, there are no allegations in the Complaint from which the Court can infer that



    2
     Plaintiff alleges that Gray attempted to interfere with the fulfillment of her request for a special chair, but the
requested chair was provided. (See Doc. #: 1-1 at 3, ¶ 2).

                                                          -5-
Plaintiff administratively exhausted any ADA claim she may have had. A plaintiff seeking to

bring an employment discrimination claim under the ADA must first exhaust administrative

remedies and, in order to do so, must file a charge of discrimination with the EEOC within 180

or 300 days, depending upon the agency with whom Plaintiff filed her charge. Hoover v.

Timken Co., 30 F. App’x 511, 513 (6th Cir. 2002) (“To exhaust administrative remedies under

the ADA . . . a plaintiff must file an EEOC charge within 180 days of the alleged discrimination

(or with the state agency within 300 days).”) (statutory and case citations omitted). “[F]ailure to

properly exhaust is an appropriate bases for dismissal of an ADA action.” Jones v. Nat.

Essentials, Inc., 740 F. App’x 489, 492-93 (6th Cir. 2018) (citations omitted).

       Plaintiff does not allege that she administratively exhausted any ADA claim she may

have had in 2008 and 2010 with respect to her carpel tunnel and back issues, and the time to do

so has expired. With respect to any alleged ADA violations by the City that were timely

brought in the 2014 EEOC charge, Plaintiff withdrew that charge before the EEOC reached a

determination. (See Doc. #: 1-4 at 2). “Numerous courts have held that a claimant who

abandons or withdraws his or her claim before the EEOC has reached a determination cannot be

deemed to have exhausted his administrative remedies.” Sain v. Am. Red Cross, 233 F. Supp.

2d 923, 931 (S.D. Ohio 2002) (collecting cases); Williams v. United States Postal Serv., No.

1:08-CV-892-TSH, 2010 WL 11538139, at *3 (S.D. Ohio Sept. 8, 2010) (same) (collecting

cases). Therefore, any ADA claims that were timely filed by Plaintiff in the 2014 EEOC

charge, those claims are dismissed for failure to exhaust administrative remedies because

Plaintiff withdrew her charge. To the extent that Plaintiff alleges ADA discrimination claims

against the City for conduct occurring after Plaintiff filed her 2014 EEOC charge but before she

                                                -6-
filed the instant action, those claims are also dismissed as Plaintiff does not allege that any such

claims have been administratively exhausted. See Jones, 740 F. App’x at 492-93.

       For all of the foregoing reasons, Plaintiff’s ADA claims are dismissed in their entirety

pursuant to § 1915(e)(2)(B) for failure to state a plausible claim upon which relief can be

granted.

       2. Plaintiff’s Title VII claim is dismissed

        Plaintiff claims that she is subjected to discrimination, harassment, retaliation, and a

hostile work environment by Gray in violation of Title VII. Title VII prohibits discrimination

by an employer on the basis of race and sex, among other classifications. 42 U.S.C. § 2000e et

seq.

       As an initial matter, Plaintiff’s Title VII claims are barred for failure to exhaust

administrative remedies before bringing her Title VII claims to federal court. Williams v. Nw.

Airlines, Inc., 53 F. App’x 350, 351 (6th Cir. 2002) (“Failure to timely exhaust administrative

remedies is an appropriate basis for dismissal of a Title VII or ADA action.” (citing Irwin v.

Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990)) (further citation omitted). Under Title VII, a

plaintiff has up to 180 days, or in a deferral state such as Ohio, 300 days, to file a charge of

discrimination with the EEOC. See 42 U.S.C. 2000e-5(e)(1). As with Plaintiff’s ADA claim,

alleged Title VII discrimination claims occurring before Plaintiff filed her EEOC charge are

barred by the statute of limitations or are unexhausted because she withdrew her 2014 EEOC

charge and, to the extent she alleges Title VII claims occurring between the time she filed her

EEOC charge and this action, those claims are also dismissed for failure to exhaust.



                                                 -7-
       In addition, Plaintiff fails to state a plausible Title VII claim upon which relief may be

granted. To the extent that Plaintiff is asserting a Title VII discrimination claim based on race

and sex as to her pay, the plausibility of that claim will be addressed with Plaintiff’s Equal Pay

Act claim. Unequal pay claims based on race are brought pursuant to Title VII, rather than the

Equal Pay Act, which only addresses gender based pay differences. But the analysis of an

unequal pay claim is “‘is essentially the same under both the Equal Pay Act and Title VII.’” See

Pingle v. Richmond Heights Local Sch. Dist. Bd. of Educ., No. 1:12-CV-2892, 2015 WL

6501449, at *13 (N.D. Ohio Oct. 27, 2015) (quoting Odomes v. Nucare, Inc. 653 F.2d 246, 250

(6th Cir. 1981) (citations omitted); Kline v. Portage Cnty. Bd. of Com’rs, 5 F. Supp. 3d 902, 920

(N.D. Ohio 2014) (citations omitted)).

       To state a Title VII race or gender based hostile work environment claim, Plaintiff must

be subject to unwelcome harassment based on Plaintiff’s race or gender which unreasonably

interfered with Plaintiff’s performance by creating an intimidating, hostile, or offensive work

environment, and the City failed to take reasonable steps to prevent and correct the harassment.

Williams v. Gen’l Motors Corp., 187 F.3d 553, 561 (6th Cir. 1999); Humphries v. Consolidated

Grain and Barge Co., 412 F. Supp. 2d 763, 767 (S. D. Ohio 2005) (citing Williams, 187 F.3d at

560-61). Plaintiff must assert sufficient facts to create an inference that, but for her sex or race,

“the [harassing] behavior would not have been undertaken.” See Mast v. IMCO Recycling on

Ohio, Inc., 58 F. App’x 116, 117-118 (6th Cir. 2003) (citations omitted). Plaintiff alleges a

number of incidents which she characterizes as “unfair treatment by Ruth Gray” and evidence of

a hostile work environment, retaliation, and bullying, such as being expected to work without

proper equipment, rule changes directed at Plaintiff and her family, not making time to talk with

                                                 -8-
Plaintiff about her department, work requests with unrealistic turnaround times, and discussing

Plaintiff with other employees where Gray’s comments could be overheard by others. (Doc. #:

1-1 at 1-2). Even assuming these allegations are true, Plaintiff does not claim, nor can the Court

infer, that Gray’s actions were undertaken because of Plaintiff’s race and gender. Title VII

protects employees against discrimination based on race and sex, not against unfair treatment,

unwise decisions, or favoritism by an employer that is not based upon a prohibited

classification. See McDaniels v. Plymouth-Canton Cmty. Sch., No. 17-2412, 2018 WL

5734695, at *7 (6th Cir. Nov. 1, 2018) (citations omitted); Briggs v. Univ. of Detroit-Mercy, 22

F. Supp. 3d 798, 809-10 (E.D. Mich. 2014) (collecting cases), aff’d, 611 F. App’x 865 (6th Cir.

2015); Soehner v. Time Warner Cable, Inc., No. 1:08-CV-166, 2009 WL 3855176, at *9 (S.D.

Ohio Nov. 16, 2009) (citations omitted). Plaintiff fails to state a plausible Title VII race and

gender harassment and hostile work environment claim upon which relief may be granted.

       Plaintiff also alleges that Gray retaliated against her because “I have no problem with

addressing issues that I feel are unfair to me.” (Doc. #: 1-1 at 8, ¶ 25). To state a claim for Title

VII retaliation, Plaintiff must have engaged in protected activity under Title VII of which Gray

was aware, and Gray took an adverse employment action against Plaintiff because of the

protected activity. Taylor v. Geithner, 703 F.3d 328, 336 (6th Cir. 2013) (citing Hunter v. Sec’y

of U.S. Army, 565 F.3d 986, 995-96 (6th Cir. 2009)).

       Some examples of alleged unfair treatment by Gray include requests that City employees

write statements against Plaintiff, and telling Plaintiff what she could and could not wear on

dress down day. But Plaintiff does not claim that her complaints to Gray regarding the laundry

list of unfair treatment alleged in the Complaint were tethered to her race and gender and,

                                                 -9-
therefore, do not constitute protected activity under Title VII. Weaver v. Ohio State Univ., 71 F.

Supp. 2d 789, 793-94 (S.D. Ohio 1998) (“Complaints concerning unfair treatment in general

which do not specifically address discrimination are insufficient to constitute protected

activity.”) (citation omitted), aff’d, 194 F.3d 1315 (6th Cir. 1999).

           Indeed, Plaintiff claims that she has not engaged in protected activity. (Doc. #: 1-1 at 8,

¶ 27). Regardless of whether Plaintiff recognizes that her 2014 EEOC charge constitutes

protected activity under Title VII, Plaintiff simply does not allege that Gray or the City

retaliated against her because she filed a discrimination charge with the EEOC. The Court’s

obligation to liberally construe pro se pleadings does not require the Court to conjure factual

allegations or construct legal claims on Plaintiff’s behalf. Martin v. Overton, 391 F.3d 710, 714

(6th Cir. 2004) (citing Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)). Plaintiff

generally alleges that Gray has constantly harassed and retaliated against her “from 2008 to

present day.” (Doc. #: 1-1 at 4-5, ¶ 9). Where Plaintiff supplies dates for Gray’s alleged

retaliatory conduct, that conduct occurred in October 2013 or earlier and, therefore, cannot

constitute retaliation for Plaintiff’s EEOC charge, which was filed after October 2013. (See id.

at 1-2).

           On September 11, 2013, Plaintiff complained to Gray and the Mayor that she was

performing the same job as Starkey – a white male – but the City’s pay scale was not being

properly applied to her. (See id. at 1; at 6, ¶ 15). To the extent that Plaintiff’s complaint

concerning pay was based upon race and gender, she engaged in protected activity under Title

VII. Plaintiff alleges Gray engaged in certain conduct against Plaintiff later in September and in



                                                   -10-
October 2013, which Plaintiff characterizes as retaliation and unfair treatment. (See id. at 1-2).

But even if Gray’s actions could be construed as an adverse employment action undertaken

because of Plaintiff’s complaint concerning compensation, she failed to exhaust her

administrative remedies before bringing this action to federal court.

       For all of these reasons, Plaintiff fails to state a plausible Title VII claim for harassment,

hostile environment, and retaliation upon which relief can be granted, and those claims are

dismissed pursuant to § 1915(e)(2)(B).

       3. Plaintiff’s Equal Pay Act/Title VII pay discrimination claims are dismissed

       In order to allege an Equal Pay Act claim pursuant to 29 U.S.C. § 206(d), Plaintiff must

claim that she performed a job that required substantially equal skill and effort, but was paid

less than similarly situated employees of the opposite sex. See Corning Glassworks v. Brennan,

417 U.S. 188, 195 (1974); Balmer v. HCA, Inc., 423 F.3d 606, 611-12 (6th Cir. 2005). Plaintiff

alleges that after Starkey’s medical leave in 2013, the City determined that his former position

of Senior Coordinator was no longer needed and Plaintiff, as she frames it, was “responsible for

running the senior department alone[.]” (Doc. #: 1-1 at 1).

       As an initial matter, Plaintiff’s 2013 Equal Pay Act claim is barred by the statute of

limitations. The limitations period for an Equal Pay Act claim is two years, unless the violation

is willful, in which case the limitations period is three years. Carey v. Foley & Lardner LLP,

577 F. App’x 573, 576 (6th Cir. 2014) (citing 29 U.S.C. § 255(a)). The statute of limitations on

Plaintiff’s claim accruing in 2013 expired long before this action was filed. To the extent that

Plaintiff’s Equal Pay Act claim is not barred by the statute of limitations or represents a


                                                -11-
continuing violation, those claims are dismissed for failure to state a plausible claim for relief.

       Resolution of an Equal Pay Act claim does not depend upon job titles, but upon actual

job requirements. “The pertinent inquiry [in an Equal Pay Act claim] must focus on the actual

requirements and performance of the jobs in question.” Conti v. Universal Enter., Inc., 50 F.

App’x 690, 697 (6th Cir. 2002); see also E.E.O.C. v. City Council of City of Cleveland, 875

F.2d 863 (Table) (6th Cir. 1989) (“Application of the Equal Pay Act depends not on job titles or

classifications but on the actual requirements and performance of the job.”) (citations omitted).

In addition, differences in education and experience may legitimately justify differences in pay.

See Finch v. Xavier Univ., 689 F. Supp. 2d 955, 968 (S.D. Ohio 2010) (citing Balmer v. HCA,

Inc., 423 F.3d 606, 612 (6th Cir. 2005)).

       Plaintiff generally alleges that she is running the senior department and lists some of

those duties (Doc. 1-1 at 6, ¶ 18), but she does not separately list or describe the specific

requirements, duties, and responsibilities of the former Senior Coordinator position, and her

duties and responsibilities in the senior department. Nor does she make any factual allegations

concerning her and Starkey’s relative education and experience relevant to the qualification for

the Senior Coordinator position. And to the extent that Plaintiff’s retaliation claim is based

upon her Equal Pay Act claim, while she alleges that Gray’s unfair treatment is ongoing, she

does not provide dates for any such conduct after October 2013, and the Equal Pay Act’s statute

of limitations for a retaliation claim expired years before this case was filed.

       The Court is not required to conjure factual allegations on Plaintiff’s behalf or accept as

true her conclusory legal claims that lack specific factual allegations necessary to state a claim.



                                                -12-
Bickerstaff v. Lucarelli, 830 F.3d 388, 396 (6th Cir. 2016) (citing Directv, Inc. v. Treesh, 487

F.3d 471, 476 (6th Cir. 2007)). To the extent that Plaintiff’s Equal Pay Act claim is not barred

by the statute of limitations, she fails to allege a plausible Equal Pay Act claim upon which

relief can be granted, and that claim is dismissed pursuant to § 1915(e)(2)(B). To the extent that

Plaintiff is alleging pay discrimination based upon race or gender under Title VII, for the same

reasons discussed above, those claims are also dismissed for failure to state a plausible claim

upon which relief may be granted.

       4. Plaintiff’s FMLA claim is dismissed

       The Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq., provides for

unpaid leave of up to twelve weeks in a twelve-month period for employees with a serious

medical condition. 29 U.S.C. § 2612(a)(1). “To bring a successful claim under this Act, a

plaintiff must show (1) that she engaged in conduct protected by the Act, (2) that the defendant

was aware of this exercise of protected rights, (3) that the defendant took an employment action

adverse to the plaintiff, and (4) that there was a causal connection between the protected activity

and the adverse employment action.” Saroli v. Automation & Modular Components, Inc., 405

F.3d 446, 451 (6th Cir. 2005) (citing Skrjanc v. Great Lakes Power Serv. Co., 272 F.3d 309, 314

(6th Cir. 2001)).

       In support of her FMLA claim, Plaintiff alleges that she was directed by her supervisor

Starkey to obtain and complete FMLA forms, which she did. After Starkey ceased being her

supervisor in 2013, Plaintiff alleges that Gray questioned the forms, but the “FMLA was not

violated per say [sic] just the way Ruth handled the request it seems like she received the



                                               -13-
paperwork and assumed it was not intermediate [sic] and took it as if I was requesting a leave at

that time and she was unaware[.]” (Doc. #: 1-1 at 3, ¶ 3). Plaintiff further alleges that her

FMLA requests were “denied” when her work hours were changed from 8:30 a.m. - 5:00 p.m. to

9:00 a.m. - 5:00 p.m., and Gray questioned Plaintiff’s early departure to use her lunch hour at

the end of the day to take care of her husband. But Plaintiff states that after she explained to

Gray that Starkey had allowed her to use her lunch hour at the end of her shift to take care of her

husband, Gray permitted her to continue to do so, indicating that after Starkey returned from

medical leave, Gray would rethink the situation. (See id. at 3-4, ¶ 4).

       While the Court is required to liberally construe the Complaint and view the allegations

therein in a light most favorable to the Plaintiff, the Court is not required to make unwarranted

inferences or accept Plaintiff’s legal conclusions. See Gregory v. Shelby Cty., Tenn., 220 F.3d

433, 446 (6th Cir. 2000) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)). Construing Plaintiff’s allegations liberally and in her favor, this Court cannot infer that

Plaintiff was denied FMLA leave or otherwise states a plausible FMLA claim.

       Furthermore, unlike Title VII and the ADA, the FMLA does not require employees to

exhaust administrative remedies before proceeding in federal court. See Algie v. N. Ky. Univ.

456 F. App’x 514, 520 (6th Cir. 2012). A plaintiff asserting an FMLA claim must bring the

action within two years after the date of the last alleged violation, or three years if the violation

is “willful.” 29 U.S.C. §§ 2617(c)(1) (c)(2).

       Construing Plaintiff’s allegations liberally and in her favor, it appears that the City’s

alleged FMLA violations took place in 2013, around the time Starkey took his medical leave.



                                                 -14-
Assuming the longest statute of limitations possible under the FMLA for the purpose of this

analysis, Plaintiff was required to file her FMLA claim in 2016 – years before this action was

filed. In addition to failing to state a plausible FMLA claim, any such claim is also barred by

the statute of limitations. Plaintiff’s FMLA claim is dismissed pursuant to § 1915(e)(2)(B).

D. Conclusion

          For all of the foregoing reasons, this action is dismissed in its entirely pursuant to 28

U.S.C. § 1915(e). Plaintiff’s motion to proceed in forma pauperis is granted.

          The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.3

          IT IS SO ORDERED.


                                                         s/Dan Aaron Polster 4/3/2019
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE




   3
       28 U.S.C. § 1915(a)(3) provides:

                   An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in good
                   faith.

                                                          -15-
